Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendments filed on January 30, 2022.
Claims 2- 9 are pending and currently amended. 
Claim 1 is cancelled. 
Claims 2 - 7 are rejected. This rejection is non-final. 

Response to Amendment/Remarks 
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections have been withdrawn, except for the rejections presented in this Office Action.
New rejections are presented in this Office Action based on Applicant's amendment/remarks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 -9 are rejected under 35 U.S.C. 103 as being unpatentable over McNally (US Pub. 2011/0304295), in view of Miura (US Pub. 2009/0015202).


Regarding claim 6, McNally teaches:  
a power management method (Abstract) comprising: 
specifying a charging power supply used for charging of a storage battery apparatus (para [0022]);
monitoring a storage capacity of the storage battery apparatus (Fig 1, modules 12 & 24; para [0021]); and 
limiting, until the storage capacity becomes a predetermined threshold or less, the charging of the storage battery apparatus which uses a second charging power supply different from a first charging power supply when the charging power supply is the first charging power supply (Fig 2; para [0025]; see also paras [0036]: SOC threshold & and para [0042]).

McNally teaches specifically (underlines and red boxes are added by the Examiner for emphasis):

    PNG
    media_image1.png
    742
    628
    media_image1.png
    Greyscale



[0021] A controller 26 is input by a clock 22 and a state of charge (SOC) monitor 24. The controller outputs control signals to switch 52 and toggle switch 30. The SOC monitor 24 is input by battery 12. Although the SOC monitor 24 is shown as a stand-alone component, it could instead be part of the wind charger 14, the solar charger 16, or the inverter 20. The controller 26 may be a separate component or part of the AC charger. The controller can be a programmed mircoprocessor or a field programmable gate array. As will be appreciated by those skilled in the art, it could also be a hardwired analog circuit.

[0022] Power system 10 is configured to use renewable energy sources as the primary source of
power for load 32 and rely on the line voltage from the grid to power load 32 only as a back-up when
the power generated from renewable energy sources is insufficient. Power system 10 also has load
shifting capabilities to cause battery 12 to recharge during off-peak periods, and discharge during
expensive peak periods to provide power to load 32. Load shifting is particularly beneficial in parts of
the world that experience frequent black-outs during peak periods as a result of the high demand on
grid power during that time, such as California and countries in the Middle East. By charging battery
12 during off-peak periods and discharging battery 12 during peak periods, power system 10 can
serve to lessen the overall demand on the grid. Further, load shifting can provide economic benefits to
the user as more jurisdictions move towards time-of-use pricing. By allowing the user to program peak
versus off-peak times on clock 22, the power system 10 allows the user to take advantage of cheaper
electricity by charging battery 12 during off-peak periods, and connecting battery 12 to power load 32
during peak periods to reduce the amount of electricity drawn from the grid at a more expensive rate.


    PNG
    media_image2.png
    591
    635
    media_image2.png
    Greyscale


[0025] Assuming power system 10 is currently in State A, the system 10 will remain in State A and the
battery 12 will power load 32 as long as the SOC of battery 12 remains at 60% or more of full charge,
as indicated by the SOC monitor 24. However, if the SOC of battery 12 drops below 60% of full
charge, power system 10 will change its state: if the time is a peak time, power system 10 will change
to State B such that line voltage supplies power to load 32, and the battery 12 is disconnected from
load 32; if the time is off-peak, power system 10 will change to State C such that line voltage supplies
power to load 32 and to charge battery 12 simultaneously, and battery 12 is disconnected from load
32. The power system 10 will exit State B or State C when the SOC of battery 12 reaches 100%, at
which time power system 10 will return to State A. However, if power system 10 is in State B and the
SOC of battery 12 remained below 100%, if the time as programmed on clock 22 changes from a peak
time to a non-peak time, power system 10 will change from State B to State C so that line voltage will
power load 32 and charge battery 12 simultaneously. Similarly, if power system 10 is in State C and
the SOC of the battery 12 remains below 100%, if the time as programmed on clock 22 changes from
a non-peak time to a peak time, power system 10 will change from State C to State B such that line
voltage will continue to supply power to load 32, but will cease charging battery 12 [Interpretation: “time” is in “off-peak” ].

,but McNally does not explicitly disclose 
managing a type of the charging power supply used for the charging of the storage battery
apparatus exceeding the predetermined threshold.

However, Miura teaches: 
managing a type of the charging power supply used for the charging of the storage battery
apparatus exceeding the predetermined threshold (the target limit 176 which is set equal to the lower limit 72, the internal engine is used to charge the battery up  to the to the lower limit and thereafter, the solar power and/or regenerative braking is used to charge the battery from the target limit to the upper limit ) (Miura: Abstract; para [0036], [0037]; see also paras [0038], [0041] [0043], [0044]).

Miura specifically teaches (red boxes and underlines are added by the Examiner for emphasis): 

State of charge control for electric and hybrid vehicles. In one embodiment, a battery may be electrically connected to an electric motor to propel a vehicle. In such an  embodiment, during vehicle operation a state of charge of the battery may fluctuate within a given  state of charge range and may be regulated to a target state of charge. Such target state of charge  may be set below the midpoint of the state of charge range. As the vehicle operates various devices  may be controlled to regulate the state of charge to the target. In particular, an electric motor  may be employed to lower the state of charge and an internal combustion engine may be employed to raise the state of charge. In other embodiments, regenerative braking, solar power or the like may be employed to raise the state of charge from at or below the target state of charge to the upper state of charge limit.


[0036] As is illustrated in FIG. 5 and as shown in block 730 of FIG. 6 and block820 of FIG. 6, the battery SOC may be maintained within a particular SOC range174. In one embodiment, if the battery SOC breaches the limits associated with the SOC range 174, battery 24 may reject further charging and discharging. For instance, if the battery SOC breaches the lower limit 172, typically due to lengthy electric motor operation, further discharging may be rejected such as by controlling an inverter. Consequently, all or many operations dependent upon battery 24 for energy (i.e., electric motor 22) may be terminated until the battery24 can be subsequently charged. Conversely, if the battery SOC breaches the upper limit 170, typically due to overcharging, further recharging may be rejected such as by controlling an inverter or like device. Therefore, some recharging processes, such as regenerative braking and solar power, may continue to provide energy for battery 24, but as a result of the breach of the upper 170 limit, this energy would be lost and recharging could not continue until the battery 24 maybe subsequently discharged. In another embodiment, if the SOC breaches the limits, charging and discharging devices may be implemented to bring the SOC within the range. For instance, if the battery SOC breaches the lower limit 172, engine 26 may operate a generator 28 to increase the battery SOC as shown in block 740 of FIG. 6. Conversely, if the battery breaches the upper limit 170, electric motor 22 may be employed to decrease the battery SOC as shown in block 750 of FIG. 6. Other devices associated with SOC control may be implemented to control the SOC within the range, such as by changing the inverter's duty which changes the load on the electric motor.

[0037] …..In one embodiment and as shown in FIGS. 4 & 5 and block 760 of FIG. 6 and block 830of FIG. 7, the target SOC 76, 176 may be permanently set near the lower limit 72,172 of the SOC range 74, 174 (i.e., below the midpoint of the SOC range).

[0043] In the case of recharging devices which are energy efficient or do not require expenditure of the vehicle fuel, such as regenerative braking devices or solar devices, the algorithm in some embodiments may permit the charging of the battery to continue well above the SOC target 176 and all the way to the SOC limit 170, 172 for so long as the recharging circumstances (braking) are present (such as shown in FIG. 5). 
It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McNally and incorporate the teachings of for Miura managing a type of the charging power supply used for the charging of the storage battery apparatus exceeding the predetermined threshold. The one of the ordinary skill in the art would have been motivated to do so in order to regulate the state of charge and extend the storage battery apparatus life, thereby improving overall storage battery apparatus charging capacity (Miura: para [0001] – [0003]); 


Regarding claim 2, modified McNally teaches all of the limitations of claim 6.  
        Furthermore, modified McNally teaches wherein:
the first charging power supply is a power supply other than a power grid, and the second charging power supply is the power grid (McNally: para [0022]).

Regarding claim 4, modified McNally teaches all of the limitations of claim 6.
Furthermore, modified McNally teaches and McNally also teaches further comprising: 
permitting the charging of the storage battery apparatus which uses the second charging power supply when the storage capacity is the predetermined threshold or less (McNally: para [0025]). 
	
Regarding claim 5, modified McNally teaches all of the limitations of claim 6.
Furthermore, modified McNally teaches, and McNally also teaches wherein: 
predetermined threshold is determined by at least one of an unusable capacity secured for protection of the storage battery apparatus, and an emergency capacity secured as an emergency power supply (McNally: paras [0036] & para [0042]).

Regarding claim 7, modified McNally teaches all of the limitations of claim 6.
Furthermore, modified McNally teaches, and Miura also teaches further comprising:
 outputting the type of the charging power supply (Miura: para [0023]).

Regarding claim 8, modified McNally teaches all of the limitations of claim 6.
Furthermore, modified McNally teaches, and McNally also teaches further comprising: 
limiting a reverse flow from the storage battery apparatus to a power grid when limiting the charging of the storage battery apparatus which uses the second charging power supply fails (para [0025]).

Regarding claim 9, McNally and Miura together teaches the power management method.  Therefore, McNally and Miura together teaches the power management apparatus. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hooshmand (US Pub. 2016/0241031), in view of Miura (US Pub. 2009/0015202).

Regarding claim 6, Hooshmand teaches:  
a power management method (Abstract) comprising: 
specifying a charging power supply used for charging of a storage battery apparatus (Fig 3, para [0068]);
monitoring a storage capacity of the storage battery apparatus (para [0077]); and 
limiting, until the storage capacity becomes a predetermined threshold or less, the charging of the storage battery apparatus which uses a second charging power supply different from a first charging power supply when the charging power supply is the first charging power supply (claim 6 & paras [0075], & [0065]; see also para [0068]).

Hooshmand teaches specifically (underlines and red boxes are added by the Examiner for emphasis):

    PNG
    media_image3.png
    667
    891
    media_image3.png
    Greyscale

[0068] In an embodiment, the energy system is modeled as a directed graph based on the energy system of a typical base transceiver station (BTS). In such a system, battery units (as represented by the energy storage portion 350 in FIG. 3) and diesel generator (as represented by the fuel-based energy generation portion 320 in FIG. 3) are traditionally used as backup power sources to supply the BTS load whenever grid power is not available. In FIG. 3, the power grid portion 330 represents the grid connection. When it is available, the power grid portion 330 is able to both charge the battery and supply the load. The energy storage portion 350 introduces the battery set. The battery set can be charged by grid in grid-connected times, and by the diesel (fuel-based energy generation portion 320) during outage times. It can also supply the load (be discharged) during the outages or in general whenever it is economically beneficial. Battery state of charge (SOC) dynamically changes based on the following difference equation:


[0077] To optimize energy system performance, the system 200 attempts to minimize the total energy cost in the presence of outage events. This is a straightforward task for the real-time power management controller 220 during grid-connected times since the renewable generation's operation cost is zero and grid portion 330 is the next cheapest power source. However, to achieve this goal during outage times, battery and diesel and renewable energies should be operated in a way that maximizes the diesel efficiency. To this purpose, an economic dispatch (ED) problem is formed by outage scheduler for outage time window. The objective of ED problem is minimizing the diesel operational cost during the occurred outage as follows (noting that the battery operation cost equals to zero since the charging cost is already included in diesel power costs.):
[00001] j := .Math. t = 0 T .Math. C dies ( P dies ( t ) , U dies ( t ) ) ( 7 )where C.sub.dies(.) is diesel operational cost that is a function of its output power (P.sub.dies(t)) and its commitment (U.sub.dies(t)) at time t. Also, T is outage time duration. For planned outages, this value is known through local utility company. For unplanned outages, T is an uncertain parameter. To determine the value of T, the outage scheduler 210 performs a statistical analysis on historical outage data and creates the histogram for outage duration frequency. Based on an outage histogram, the outage scheduler 210 selects the value of T so that an outage duration with highest number of historical occurrences has the highest chance to be chosen. Note that the outage histogram is dynamically updated as the system 200 experiences more outage events. The constraints for ED problem are devices' operational limitations introduced in Equations (1)-(6). To handle the constraints(1) and (2), ED problem also measures battery SOC at the start of outage (extent of charging from grid before outage event). The ED optimization problem is summarized as follows:

6. The method of claim 1, wherein the energy management directive comprises utilizing at least the energy storage portion to meet power system demands and switching to the at least one of the renewable energy generation portion and the fuel-based energy generation portion when a capacity of the energy storage portion is below a threshold capacity.

[0075] As it can be inferred from its name, the real-time power management controller 220 operatest he devices of the power system 300 on a minute-by-minute or similar basis in real-time. When the system 300 is connected to the power network, the power grid portion 330 has the priority to supply the load portion 340 since its tariff rate is cheaper than diesel generator (fuel-based energy generation portion 320) fuel cost. It also charges the battery unit 350 if it is not fully charged. When the outage occurs, there are two or three sources (depending upon the implementation) to supply the load, namely the energy storage portion (e.g., battery set) 350, the fuel-based energy generation portion(e.g., diesel generator) 320 and the renewable energy generation portion (e.g., solar, wind, water, etc.)310. In order to economically manage these sources and maximize the diesel efficiency, the real-time power management controller 220 triggers the outage scheduler 210. Using its forecasting tool, the power outage scheduler 210 first predicts the occurred outage duration (it is a deterministic input in the case of planned outages). For the predicted time window, the power outage scheduler 210 solves an economic dispatch problem in which the objective is diesel fuel cost minimization. Based on optimal solution for dispatch problem, the power outage scheduler 210 calculates the level of diesel generation during outage event, and passes this value as long term optimal directive to the real-time power management controller 220. Using the outage scheduler optimal directive, the real-time power management controller 220 economically manages diesel generator and battery unit to supply the load during a power outage event.

[0065] In an embodiment, the control of the elements of the power system 300 by the real-time power management controller 220 can involve supplying the load portion 340 using the energy storage portion (battery) 350 until soc.sup.min (diesel 320 is idle), the diesel 320 supplied the load after soc.sup .min, and the diesel 320 charges the energy storage portion (battery) up to E.sub .dies.sup.opt.

,but Hooshmand does not explicitly disclose 
managing a type of the charging power supply used for the charging of the storage battery
apparatus exceeding the predetermined threshold.

However, Miura teaches: 
managing a type of the charging power supply used for the charging of the storage battery
apparatus exceeding the predetermined threshold (Miura: Abstract; para [0036] [0037] ; see also paras [0038], [0041] [0043], [0044]). See the detailed discussion as set forth hereinabove.

It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hooshmand and incorporate the teachings of for Miura managing a type of the charging power supply used for the charging of the storage battery apparatus exceeding the predetermined threshold. The one of the ordinary skill in the art would have been motivated to do so in order to regulate the state of charge and extend the storage battery apparatus life, thereby improving overall storage battery apparatus charging capacity (Miura: para [0001] – [0003]); 

Regarding claim 3, modified Hooshmand and teaches all of the limitations of claim 6.
Furthermore, modified Hooshmand and teaches and Hooshmand and also teaches wherein:
the first charging power supply is a power grid, and the second charging power supply is a power supply other than the power grid (Hooshmand: claim 6 & paras [0075], & [0065]; see also para [0068]).


Regarding claim 4, modified Hooshmand teaches all of the limitations of claim 6.
Furthermore, modified Hooshmand teaches and Hooshmand also teaches further comprising: 
permitting the charging of the storage battery apparatus which uses the second charging power supply when the storage capacity is the predetermined threshold or less (Hooshmand: claim 6 & paras [0075], & [0065]; see also para [0068]).
	
Regarding claim 5, modified Hooshmand teaches all of the limitations of claim 6.
Furthermore, modified Hooshmand teaches, and Hooshmand also teaches wherein: 
predetermined threshold is determined by at least one of an unusable capacity secured for protection of the storage battery apparatus, and an emergency capacity secured as an emergency power supply (Hooshmand: paras [0068]).

Regarding claim 7, modified Hooshmand teaches all of the limitations of claim 6.
Furthermore, modified Hooshmand teaches, and Miura also teaches further comprising:
 outputting the type of the charging power supply (Hooshmand: [0005] Miura: para [0023]).

Regarding claim 8, modified Hooshmand teaches all of the limitations of claim 6.
Furthermore, modified Hooshmand teaches, and Hooshmand also teaches further comprising: 
limiting a reverse flow from the storage battery apparatus to a power grid when limiting the charging of the storage battery apparatus which uses the second charging power supply fails (Hooshmand : claim 8).




Regarding claim 9, Hooshmand and Miura together teaches the power management method.  Therefore, Hooshmand and Miura together teaches the power management apparatus. 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Han (US Pub. 2016/0156203) teaches managing type of source exceeding threshold.  
Wellner (US Pub. 2019/0089163) teaches using solar power to charge a battery.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        05/05/2022



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115